DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ameya S. Purohit on May 21, 2022.
The application has been amended as follows: 
In the claims:
	a)  Claims 1-3 have been cancelled.
Allowable Subject Matter
In view of the applicant’s amendments, claims 4-12 are found to be in conditions for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches an apparatus which includes a first through hole conductor penetrating the substrate and connected between an outer peripheral end of the first col pattern and one of inner and outer peripheral ends of the second coil pattern, and a second through hole conductor pertaining the substrate and connected between an inner peripheral end of the first coil pattern and other of the inner and outer peripheral ends of the second coil pattern, or having a third coil pattern formed on the second surface of the substrate such that the third coil pattern surrounds the second coil pattern, wherein the first, second, and third coil patterns are connected in series in this order, or a metal plate having a second opening: and an IC module having a fourth coil pattern, wherein the magnetic sheet is disposed between the substrate and the metal plate, wherein the fret opening of  the magnetic sheet overlaps the second opening of the metal plate, and wherein the IC module is disposed within the second opening such that the second coil pattern and the fourth coil pattern are electromagnetically coupled to each other through the first opening, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876